ORDER

PER CURIAM.
Lonnie D. Snelling (Defendant) appeals the judgment of the Circuit Court of St. Louis County convicting him of speeding in violation of section 320.030 of the municipal code of the City of St. Ann (City). Defendant argues that the trial court erred in: (1) determining that Defendant was not entitled to a trial by jury; (2) denying his request for appointment of counsel; (3) quashing his discovery requests and thereby allowing the City to violate Rule 25.03 and Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963); (4) finding Defendant guilty of speeding and admitting the testimony of a witness that the City failed to disclose in violation of Brady; and (5) denying Defendant’s request for a new trial.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).